DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Fagin on 05/27/2022.

The application has been amended as follows: 

Claim 1 has been amended to read:


1. 	(Currently Amended) A method for thermally insulating a power cable or other temperature sensitive equipment from a wellbore tool comprising a heater, the wellbore tool deployed at an end of the power cable in a well, the method comprising:
deploying a flow restrictor in an annular space between the heater and a wellbore tubular, the heater axially spaced apart from the power cable such that the heater is disposed on one side of the flow restrictor and a connection to the power cable is disposed on another side of the flow restrictor;
wherein the deploying a flow restrictor comprises expanding the flow restrictor into contact with the wellbore tubular;
introducing a thermally insulating material into the annular space on the one side of the flow restrictor through a port below the flow restrictor, wherein the thermally insulating material is a gas or gel; and
operating the heater.

Claim 7 has been amended to read:

7. (Currently Amended) The method of claim 1 wherein the introducing of a thermally insulating material comprises pumping gas from [[the]] a surface of the wellbore through [[a]] the port disposed below the flow restrictor.

Claim 8 has been amended to read:

8. (Currently Amended) The method of claim 1 wherein the introducing a thermally insulating material comprises pumping gel from [[the]] a surface of the wellbore through [[a]] the port disposed below the flow restrictor.

Claim 11 has been amended to read:

11. (Currently Amended) A wellbore heating system, comprising:
a wellbore tool comprising a heater coupled to a first end of a spacer, the spacer comprising thermally insulating material within the spacer;
a radially expandable flow restrictor disposed on an exterior of the spacer;
an electrical cable or other temperature sensitive equipment connected to a second end of the spacer, wherein the flow restrictor [[is]] comprises an inflatable packer disposed between the electrical cable and the heater; 
wherein the flow restrictor is expandable to close an annular space between the spacer and a wellbore tubular, the electrical cable comprising a conduit therewith having an outlet disposed on a side of the flow restrictor opposite to a side on which the electrical cable is connected, the spacer comprising a bypass conduit having a port on each side of the flow restrictor; and 
a pressure relief valve disposed in the conduit, wherein the conduit comprises an outlet within the inflatable packer on a surface side of the pressure relief valve.

Claim 12 has been cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 0949567 A who discloses applying oil or the like on top of water to hold in the heat before heating (pg. 1 ll. 58-70) which could be obviously applied to Syl, injecting oil through ports of 74, but oil is not a thermally insulating gas or gel.
US 3126959 A discloses injecting plastic through ports 17 below 19 into the annular space around heater 21, but plastic is not a thermally insulating gas or gel.
US 4583589 A discloses pumping gas around an annular space of a heater where members 40 are flow restrictors but these members are ceramic discs and therefore not expandable, there being no motivation to add an expandable flow restrictor to this reference as it would just make the practicing of the invention more difficult.
Syl US 20170356280 A1 similarly fails to disclose the introduction of a thermally insulating gas or gel into the annular space as claimed.
These references similarly fail to disclose the pressure relief valve and outlet within the inflatable packer.
Applicant’s method of applying gas or gel into the annular space below the flow restrictor is an extra step of providing thermal isolation not considered by the art of record, the check valve and outlet within the inflatable packer being structures to allow for this application of gas or gel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/27/2022